TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00466-CV


In re Fred Luecke, Individually, and derivatively on behalf of the Jimmie Luecke Children
       Partnership, Ltd., a Texas Limited Partnership, and derivatively behalf of the
        Jimmie Luecke Children Partnership Ltd. II, a Texas Limited Partnership


                      ORIGINAL PROCEEDING FROM LEE COUNTY



                          MEMORANDUM OPINION


              The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Filed: March 14, 2019